Title: To Benjamin Franklin from Johann Rodolph Valltravers, 2 October 1782
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Sir!
From Vienna, in Austria, Octr. 2d. 1782.
None of the five Letters, which I had the Honor to write to Your Excellency in the Year 1778, from Switzerland, having been so happy, to meet with the Favor of a Reply: I could not know, how to account for My Misfortune.—
Having since that Time left my native Country, to sollicit in person in Germany, several Sums due to me, from several Courts, as well as Persons, expended in their Service, and Commissions, whilst in England, and France: I forbore to trouble Yr. Excy. any further, as my Letters were then more exposed than ever, to be intercepted; alltho’ I much wished to impart many valuable Intelligences, in suport of yr. great Cause, the reasonable Liberties of Mankind.
Monsr. Lieuthaud, a dramatic french Author, and well versed in french and german Literature, on his present Return to Paris, being so obliging, as to take particular Charge of this Letter, and to afford me a long wished for opportunity, of conveÿing a Renewal of mÿ sincere Respects, with a Tender of every good office in mÿ Power, to your worthy self, in Safety: I once more venture to beg ÿour kind Acceptance thereof.
All Attempts, both by Law, and by my humble Petitions and Remonstrances, to recover my sacrificed Propertÿ, from these german Vulturs, proving all vain: I now prepare for a Journey to Venice, towards the latter End of this Month, where I shall be happy, to recieve the Honor of yr. Excellcy’s. Commands, under Cover of his christian Majs. Minister, Monsr. le Presidt. de Vergennes, Brother to the King’s Minister at Versailles, my old Patron, when ambassador in Switzerland. Or, if ÿr. Excy. had anÿ Commands for this Place, previous to my leaving it, theÿ might still reach me in Time, conveÿed for me, to Baron Fichtl, Agent for the holÿ roman Empire, at Vienna.
If your Exccy. thinks, I might be usefull to his Constituents, in Sounding the general Dispostion of the Venitian State, towards the free States of America; in bringing that respectable Common Wealth over to the Suport, Independence and Prosperity of their new-born Sister-Republick beÿond the Atlantik; in forwarding an early Connection, Friendship, Trade, and defensive Alliance between both; or in raising at, least, Some, under Hand, pecuniary Assistance, of Cash, Shipping, and Merchandise, if over-awed bÿ Great-Britain: Yr. Exccy’s. Instructions on these Objects shall be received with Joy, managed with Prudence and Discretion, and obeÿed with Punctuality, Zeal, Fidelitÿ and Dispatch.—
Mr. Jas. Creassey (Surveÿor, lately returned from the East-Indies, with heavy Complaints against the Brittish Companÿ’s Depredations and the Treachery & Tÿranny of their Servants;) having made me a Cession of Part of his Lands, in the North-Part of the Province of New-York, along the Mohawk River; and being promised a Similar Cession in Georgia, from Genl. Oglethorpe: I consider mÿself as a Fellow-Citizen of ÿours, in the new World, and am not a litle proud of that Honor.—
A Tour made thro’ Hungaria, a most fertile Country, ill-peopled, wretched, and ill-cultivated, from the slavish Condition of theirs Husbandmen, has convinced me more & more that legal & equal Liberty alone, is the Soul of Industrÿ, Diligence, Wealth & Happiness.
I am with everlasting Veneration, Gratitude and Attachment, Sir! Your Excellence’s Most devoted hble. Servt.
Rodh. Valltravers.

P.S. yr. friend, Dr. Ingenhuÿs, continues well, & indefatigable in his instructive Labors.—

